Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 15, 2004, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits effective July 26, 2004 through August 22, 2004 because she failed to comply with registration requirements. The record establishes that claimant was discharged from her employment as a secretary for a high school on July 22, 2004. Claimant nevertheless failed to apply for unemployment insurance benefits until August 27, 2004 because she was told by the employer’s bookkeeper that she could not file for unemployment insurance benefits during the six weeks that she was receiving severance pay. It is well settled that “a claimant’s reliance on an employer’s substantive interpretation of the unemployment insurance law is unreasonable since a claimant could readily clarify his [or her] status by contacting the local unemployment office” (Matter of Walker [Hartnett], 151 AD2d 897, 898 [1989]; see Matter of Carey [Commissioner of Labor], 258 AD2d 870, 871 [1999]; Matter of Katz [Hudacs], 191 AD2d 865, 865-866 [1993]). Claimant admittedly made no effort to contact the Department of Labor until she filed her original claim. Under these circumstances, we find no reason to disturb the Board’s decision that claimant failed to present good cause to excuse her delay in properly registering for unemployment insurance benefits (see id.).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.